1                           UNITED STATES DISTRICT COURT

2                                 DISTRICT OF NEVADA

3                                           ***

4
     ABRAHAM CRUZADO,                            Case No. 3:16-cv-00690-MMD-WGC
5
                                    Plaintiff,              Referral Order
6          v.

7    ISIDRO BACA, et al.,

8                                Defendants.

9
     MARTY SCOTT FITZGERALD,                     Case No. 3:17-cv-00278-MMD-WGC
10
                                    Plaintiff,
11         v.

12   LPN GREG MARTIN, et al.,

13                               Defendants.

14   BUDD REESE,                                 Case No. 2:17-cv-01627-MMD-CWH
15                                  Plaintiff,
           v.
16
     ROBERT FOXFULKER, et al.,
17
                                 Defendants.
18

19   TY THOMAS,                                  Case No. 3:18-cv-00464-MMD-WGC

20                                  Plaintiff,
           v.
21
     JAMES DZURENDA, et al.,
22
                                 Defendants.
23                                                         and related cases

24   ARMANDO NEVAREZ,                            Case No. 3:16-cv-00676-MMD-CBC

25                                  Plaintiff,
           v.
26
     ISIDRO BACA, et al.,
27
                                 Defendants.
28
1
     DANNY WILLIAMS,                              Case No. 3:16-cv-00759-MMD-CBC
2
                                 Plaintiff,
3          v.
4    ROMEO ARANAS, et al.,
5                             Defendants.
6
     DONALD M. SAVAGE,                            Case No. 3:17-cv-00612-MMD-CBC
7
                                 Plaintiff,
8          v.

9    ARANAS, et al.,

10                            Defendants.

11
     CARL HENRY OLSEN, III,                       Case No. 3:18-cv-00149-MMD-CBC
12
                                 Plaintiff,
13         v.

14   NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
15
                              Defendants.
16

17   CRAIG MILLER,                                Case No. 3:18-cv-00164-MMD-CBC

18                               Plaintiff,
           v.
19
     ROMEO ARANAS, et al.,
20
                              Defendants.
21

22   SCOTT H. BEDARD,                             Case No. 3:18-cv-00218-MMD-CBC

23                               Plaintiff,
           v.
24
     NEVADA DEPARTMENT OF
25   CORRECTIONS, et al.,

26                            Defendants.

27
28


                                              2
1
     FRANK S. D’AGOSTINO,                            Case No. 3:18-cv-00337-MMD-CBC
2
                                        Plaintiff,
3           v.
4    ROMEO ARANAS, et al.,
5                                   Defendants.
6
     HOWARD LEE WHITE,                               Case No. 3:18-cv-00037-MMD-CBC
7
                                        Plaintiff,
8           v.

9    ROMEO ARANAS, et al.,

10                                  Defendants.

11
     RONALD J. MULDER,                               Case No. 3:18-cv-00386-MMD-CBC
12
                                        Plaintiff,
13          v.

14   DR. MARKS, et al.,

15                                  Defendants.

16

17         Many individuals in the custody of the Nevada Department of Corrections

18   (“NDOC”) have filed actions in the District of Nevada alleging that NDOC’s policy for

19   treating hepatitis C amounts to deliberate indifference in violation of the Eighth

20   Amendment. The Clerk of the Court has randomly assigned the bulk of these cases to

21   Judge Miranda M. Du, including the earliest filed of these cases with the lowest case

22   numbers.1 The bulk of these pending cases are also referred to United States Magistrate

23   Judge Carla Baldwin Carry.

24         Given that the plaintiffs in the above-captioned pending cases challenge NDOC’s

25   policy for treating hepatitis C, this Court has determined that these actions are related

26   and there is good cause to refer these cases to one magistrate judge under Local Rule

27
           1A number of the earliest filed of these cases are now closed: 3:16-cv-00309-MMD-
28   VPC; 3:16-cv-00399-MMD-CBC; 3:16-cv-00535-MMD-VPC; 3:17-cv-00101-MMD-WGC;
     3:17-cv-00264-MMD-WGC; 3:17-cv-00351-MMD-CBC; 3:17-cv-00478-MMD-WGC;
     3:17-cv-00583-MMD-WGC; 3:18-cv-00068-MMD-CBC; and 3:18-cv-00303-MMD-CBC.
                                                   3
1    42-1(b) as well as Federal Rule of Civil Procedure 42(a)(3). Referral will promote judicial

2    efficiency, avoid duplicative filings by the parties, and will not result in prejudice to the

3    parties. Accordingly, it is hereby ordered that the following cases are referred to

4    Magistrate Judge Carla Baldwin Carry: Case Nos. 3:16-cv-00690-MMD-WGC; 3:17-cv-

5    00278-MMD-WGC; 2:17-cv-01627-MMD-CWH; and 3:18-cv-00464-MMD-WGC.

6           DATED THIS 8th day of July 2019.

7

8                                              MIRANDA M. DU
                                               UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                  4
